                 Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (415) 882-7900
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’
 6   Health And Welfare Trust Fund for Northern California, et al.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                             Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                      COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
23
     HEAVY AND HIGHWAY COMMITTEE; and
24
     OPERATING ENGINEERS LOCAL 3 OF THE
25   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
26
                    Plaintiffs,
27
            v.
28
                                                        1
                                                                                                                              COMPLAINT
                                                                                                                                 Case No.
                                                        P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
                 Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 2 of 8



 1
     MISSION CONSTRUCTORS, INC., a California
 2   Corporation; ISABELLE AQUINE CONCIO, an
     individual; and JAIME MACIEL GONZALEZ, an
 3   individual,

 4                  Defendants.

 5

 6                                                      Parties

 7          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which

 8   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating

 9   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the

10   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating

11   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and

12   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund

13   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,

14   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust

15   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of

16   1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Russell E. Burns and James E. Murray are Co-Chairmen

17   of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and

18   Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.

19   Russell E. Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation

20   Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their

21   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

22          2.      The Heavy and Highway Committee is a Trust established under the Labor Management

23   Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).

24          3.      Operating Engineers Local Union No. 3 of the International Union of Operating

25   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor

26   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited

27   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not

28   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action
                                                        2
                                                                                                                                 COMPLAINT
                                                                                                                                    Case No.
                                                           P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
                   Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 3 of 8



 1   on its own behalf.

 2            4.      Mission Constructors, Inc., a California corporation, Isabelle Aquine Concio, an

 3   individual, and Jaime Maciel Gonzalez, an individual, are employers by virtue of ERISA § 3(5), 29

 4   U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

 5                                                       Jurisdiction

 6            5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 7   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 8   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 9   such violations, and seek all other appropriate relief under ERISA.

10            6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

11   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

12            7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

13   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

14   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

15   herein, each of which has a substantial ground in federal jurisdiction.

16                                                           Venue

17            8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

18   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

19   discretion, in the district where the plan is administered, where the breach took place, or where a

20   defendant resides or may be found, and process may be served in any other district where a defendant

21   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

22   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

23   Court.

24            9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

25   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

26   in this district, its duly authorized officers or agents are engaged in representing employee members in

27   this district, and the claims arise in this district.
28
                                                               3
                                                                                                                                     COMPLAINT
                                                                                                                                        Case No.
                                                               P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
               Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 4 of 8



 1                                              Intradistrict Assignment

 2           10.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

 3   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 4   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

 5   fulfill their statutory and contractual obligations to Plaintiffs.

 6                                           Bargaining Agreements

 7           11.     The Union and Defendant Mission Constructors, Inc., by and through its representative,

 8   the United Contractors (“UCON”) entered into the Master Agreement for Northern California between

 9   UCON, Associated General Contractors of California, Inc., Industrial Contractors, UMIC, Inc., Northern

10   Alliance of Engineering Contractors and the Union (“Master Agreement”). Defendants also entered into

11   the Independent Northern California Construction Agreement (the “Independent Agreement”) with the

12   Union, which incorporates the Master Agreement. Under the Independent Agreement, Defendants

13   Isabelle Aquine Concio and Jaime Maciel Gonzalez, as principal shareholders of Mission Constructors,

14   Inc., personally guaranteed all amounts claimed herein. The Independent Agreement and Master

15   Agreement are collectively referred to hereinafter as the “Bargaining Agreements.” The Bargaining

16   Agreements, which incorporate the terms of the Trust Agreements establishing the Trust Funds (“Trust

17   Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust Funds, to the

18   Union for union dues, and to the other plans more fully described in the Bargaining Agreements. ERISA

19   Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

20           12.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

21   therein, Defendants are required to pay certain contributions to the Construction Industry Force

22   Account; Contract Administration Fund; Job Placement Center and Market Area Committee

23   Administration Market Preservation Fund; Operating Engineers Industry Stabilization Trust Fund; and

24   Business Development Trust Fund (including the California Alliance for Jobs) (together referred to

25   herein as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under the Bargaining

26   Agreement to receive and administer monies due to these Bargained Plans.

27           13.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the
28   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to
                                                   4
                                                                                                                                    COMPLAINT
                                                                                                                                       Case No.
                                                              P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
               Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 5 of 8



 1   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

 2   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

 3   (15th) day of the month following the month in which hours were worked, and are considered

 4   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 5   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 6   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 7   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

 8   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 9   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

10   which payment was due, until paid in full.

11          14.    The Bargaining and Trust Agreements further require Defendants to maintain time

12   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

13   Defendants as is necessary to determine whether Defendants have made full payment of all sums owed

14   to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to provide

15   full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the

16   amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining and

17   Trust Agreements.

18                                                Factual Allegations

19          15.    Defendants have failed to pay all contributions reported as due for work performed by

20   their employees for the months of November and December 2018. Liquidated damages and interest have

21   been incurred and are owed to Plaintiffs for the unpaid contributions for these months, as well as for

22   prior late paid contributions for the months of December 2017 through May 2018 and September 2018.

23          16.    Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

24   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

25   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

26   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

27   are any additional amounts due from Defendants.
28
                                                          5
                                                                                                                                 COMPLAINT
                                                                                                                                    Case No.
                                                           P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
                 Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 6 of 8



 1                                       FIRST CAUSE OF ACTION
                     For Payment of Delinquent Contributions, Interest, Liquidated Damages,
 2                               Attorneys’ Fees and Costs Against Defendants

 3             17.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

 4             18.    Defendants have a contractual duty to timely pay the required contributions to Plaintiffs

 5   and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements

 6   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements and

 7   Trust Agreements to permit an audit of their records to determine whether they are making full and

 8   prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts

 9   found due as a result of an audit, including audit fees.

10             19.    In addition, Defendants have a statutory duty to timely make the required payments to

11   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

12             20.    By failing to make the required payments to Plaintiffs, Defendants breached the

13   Bargaining and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §

14   301(a).

15             21.    Defendants’ failure and refusal to pay the required contributions was at all times, and still

16   is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust

17   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

18   knowledge and intent.

19             22.    ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

20   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

21   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

22   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

23   refuse to perform as required thereunder.

24             23.    This Court is authorized to issue injunctive relief based on the traditional standard. As set

25   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

26   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

27   hardships and advancement of public interest favor ERISA Plaintiffs.

28             24.    This Complaint does not in any manner relate to statutory withdrawal liability that may or
                                                        6
                                                                                                                                   COMPLAINT
                                                                                                                                      Case No.
                                                             P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
                   Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 7 of 8



 1   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

 2   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

 3   Agreements, and the law.

 4                                                       Prayer

 5           WHEREFORE, Plaintiffs pray as follows:

 6           1.       For a judgment against Defendants as follows:

 7                    (a)    Any unpaid contributions, due at time of Judgment, including those specified

 8   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

 9   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

10   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

11                            i.      To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

12   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

13                           ii.      To the Union in accordance with the Bargaining Agreements.

14                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

15   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

16   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

17                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

18   with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

19   1132(g)(2)(B).

20           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

21   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

22   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

23   Plaintiffs.

24           3.       For an order,

25                    (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

26   terms of the Bargaining Agreements and the Trust Agreements;

27                    (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
28   and,
                                                            7
                                                                                                                                   COMPLAINT
                                                                                                                                      Case No.
                                                             P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
                 Case 4:19-cv-00669-KAW Document 1 Filed 02/06/19 Page 8 of 8



 1                  (c)    enjoining Defendants from disposing of any assets until said terms have been

 2   complied with, and from continuation or operation of Defendants’ business until said terms have been

 3   complied with.

 4          4.      That the Court retain jurisdiction of this case pending compliance with its orders.

 5          5.      For such other and further relief as the Court may deem just and proper.

 6

 7   DATED: February 6, 2019                            SALTZMAN & JOHNSON LAW CORPORATION
 8
                                                  By:                           /S/
 9                                                      Matthew P. Minser
                                                        Attorneys for Operating Engineers’ Health And
10                                                      Welfare Trust Fund for Northern California, et al.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                         8
                                                                                                                                COMPLAINT
                                                                                                                                   Case No.
                                                          P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Mission Constructors - Complaint 020619.docx
